Mr. Justice Gary delivered the opinion of the Court. The appellee brought a suit before a justice against the appellant upon a writing as follows: “ Chicago, January 5, 1893. Me. F. Or. Brown: I hereby agree to pay you a commission of 2 per cent on contract price agreed upon between A.W. Hayward and myself on all work specified in said contract. The commission to be paid out of first and second certificates in ■— days from date of contract. C. B. Post.” Post was a member of the firm of Post & Strong. The writing copied was signed about seven o’clock in the morning of the day of the date, and about eleven o’clock of the same day the firm signed a contract with Hayward to build for him a house for 120,775. Why Post signed the writing does not appear on the part of the appellee, and the court would not permit him on cross-examination to be .questioned about it. So much testimony as did filter in, indicates that the consideration for the promise was mere extortion. The common law makes a consideration necessary to support a promise, though it be in writing. Hite v. Wells, 17 Ill. 88. A promissory note is subject to the rule. Arnold v. Franklin, 3 Ill. App. 141. Had the suit been commenced in a court of record it would have been necessary to allege in the declaration, a good consideration. Hulme v. Renwick, 16 Ill. 371. The judgment is reversed and the cause remanded, that full inquiry may be made as to the consideration of the promise sued upon.